Citation Nr: 9906419	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  97-32 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for a service-
connected left knee disorder, currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from January 1985 to June 
1995.

This appeal arose from a November 1996 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for a 
left knee disorder, assigning it a 10 percent disability 
evaluation, and which also denied service connection for 
right shoulder and low back disorders.  The veteran then 
moved to St. Petersburg, Florida.  Supplemental statements of 
the case issued in August 1997 and August 1998 confirmed and 
continued the denials of the requested benefits.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Veterans 
Appeals (Court) has recently held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.

It is noted that the rating action issued in November 1996 
had also denied entitlement to service connection for a right 
ankle disorder.  The veteran submitted a timely notice of 
disagreement with this decision in December 1996.  However, 
he did not refer to this issue in the November 1997 
substantive appeal.  Therefore, this issue has not been 
properly perfected for appellate review at this time.

The issues of entitlement to service connection for right 
shoulder and low back disabilities will be subject to the 
attached remand.


FINDING OF FACT

The veteran's left knee disability is manifested by some 
tenderness to palpation to the patellofemoral joint, some 
grinding of the patellofemoral joint on range of motion, full 
range of motion without pain, evidence of mild osteoarthritic 
changes, and no indications of weakened movement, excess 
fatigability or incoordination.


CONCLUSION OF LAW

The criteria for an increased evaluation for the service-
connected left knee disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, Codes 5257, 5259, 
5260, 5261 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (1998).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability. It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations. The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (1998).

The service medical records revealed that the veteran was 
first seen in June 1987 for complaints about his left knee.  
He was treated for hamstring tightness and knee strain.  By 
July 1987, he was asymptomatic.  He sought further treatment 
beginning in January 1990 for left knee complaints.  He was 
treated with multiple arthroscopic procedures for meniscal 
tears and synovial hypertrophy.  His first arthroscopic 
procedure was performed in December 1990.  In December 1991, 
he underwent an anterior cruciate ligament (ACL) arthroscopic 
reconstruction with patellar tendon graft and partial medical 
meniscectomy for a left ACL rupture and medial meniscal tear.  
In 1993, he continued to complain of chronic pain and a 
recurrent tear was suspected.  On January 21, 1993, he 
underwent another left knee arthrogram which showed no 
definite tear; the residuals of an ACL reconstruction; and a 
Baker's cyst.  On March 1, 1993, he underwent a diagnostic 
arthroscopy which revealed a recurrent left knee medial 
meniscus tear.  A partial medial meniscectomy was 
subsequently conducted.  On March 18, 1993, he displayed -5 
degrees of extension and 130 degrees of flexion.  There was 
one and one-fourth inch of atrophy six inches above the left 
medial joint line.  Valgus stress caused mild discomfort and 
there was mild laxity noted upon anterior Drawer testing.  By 
April 15, 1993, he was much improved.

A VA examination of the veteran was performed in October 
1996.  He indicated that he still had pain in the left knee, 
which was dull while at rest and which was sharp after 
exertion.  The objective examination noted no swelling or 
deformity.  He displayed 5 degrees of extension with pain and 
135 degrees of flexion without pain.  An x-ray showed status 
post orthopedic procedure, suspect related to soft tissue 
stabilization.  The diagnosis was residual of strain, left 
knee.

A private outpatient treatment record from January 1997 
indicated that the veteran complained of a popping sensation 
in the left knee joint.  He also referred to some pain.

VA examined the veteran in October 1997.  He described 
frequent popping, catching and locking sensations in the left 
knee.  There was no particular give way present.  He 
indicated that his symptoms were worse with running or 
squatting.  The objective examination noted the presence of a 
well healed surgical scar.  Range of motion was from 0 to 140 
degrees.  While some grinding was noted on range of motion, 
there was no indication of any pain.  There was also no 
redness, heat or swelling found.  There was tenderness to 
palpation over the patellofemoral joint, as well as some pain 
with compression of the patella.  No ligamentous instability 
was noted and there was audible crepitation with squatting.  
No measurable atrophy was present in the quadriceps or the 
calves.  The diagnosis was residuals of left knee injury with 
multiple surgeries, including ACL reconstruction.  The 
examiner commented that there was no evidence of weakened 
movement, excess fatigability or incoordination.  There was 
no pain on motion at this time.  He would have increased pain 
with activities such as running and squatting and he would 
probably have limited use during flare-ups, but it was not 
feasible to address this in terms of additional limitation of 
motion.

The veteran was seen by a private physician on October 28, 
1997.  He reported give way and popping, as well as 
tenderness on the anterior tibia.  He could squat but this 
caused pain anteriorly in the popliteal area.  He was focally 
tender to a mild degree on the anterior medial tibial 
tubercle prominence (which appeared to be a screw).  There 
was no instability, but there was a positive Lachman's, a 1-
2+ anterior Drawer sign and a positive pivot shift.  There 
was no evidence of effusion and there was slight posterior 
medial tibia discomfort.  Range of motion was from 0 to 140 
degrees.  No varus-valgus instability was present.  An x-ray 
revealed two large screws internally fixating the old ACL 
bone plugs.  There was good alignment but the screws were 
noted to be very long.  The x-ray also showed minor 
osteoarthritic changes in the medial compartment.  The 
assessment was left knee stretched out ACL, mild medial joint 
line osteoarthritis, and prominent hardware-ACL screw causing 
pain when he kneels.

According to the applicable rating criteria, a 10 percent 
evaluation is warranted for symptomatic residuals of the 
removal of the semilunar cartilage.  38 C.F.R. Part 4, Code 
5259 (1998).  A 20 percent evaluation requires moderate 
impairment of the knee, to include recurrent subluxation or 
lateral instability.  38 C.F.R. Part 4, 5257 (1998)  A 20 
percent evaluation would also be warranted for flexion 
limited to 30 degrees or for extension limited to 15 degrees.  
38 C.F.R. Part 4, Codes 5260, 5261 (1998).

After a careful review of the evidence of record, it is found 
that an increased disability evaluation for the veteran's 
left knee disorder is not warranted.  While the evidence does 
indicate that the veteran suffers from some tenderness to 
palpation over the patellofemoral joint, as well as some pain 
to compression, there is no suggestion that he has recurrent 
subluxation or lateral instability.  In fact, the VA and 
private examinations specifically found that there was no 
instability; nor was there any suggestion of dislocation of 
the left knee joint.  Moreover, both examinations found that 
his range of motion was from 0 to 140 degrees.  Therefore, 
flexion was not limited to 30 degrees, nor was extension 
limited to 15 degrees, as would be required to justify a 20 
percent evaluation based on limitation of function.  Finally, 
the VA examiner noted that the veteran reported having no 
pain upon full range of motion.  No such was pain was 
referred to during the private examination either.  Finally, 
the VA examiner commented that there was no evidence of 
weakened movement, excess fatigability or incoordination.  
Thus, the objective evidence currently of record indicates 
that no more than the currently assigned 10 percent 
disability evaluation is warranted.  While the VA examiner 
noted that it was possible that his knee was more limited 
during flare-ups, it was commented that this could not 
feasibly addressed based upon the record.  Should such 
increased limitation be experienced during flare-ups, the 
veteran is urged to seek either VA or private treatment and 
document such additional disability.

It is noted that a separate evaluation for arthritis is 
justified under certain circumstances; that is, when there is 
x-ray evidence of the existence of arthritis accompanied by 
painful motion (38 C.F.R. § 4.59 (1998)) or accompanied by 
limitation of motion of the knee joint to at least a 
noncompensable degree under 38 C.F.R. Part 4, Codes 5260 or 
5261 (1998).  See VAOPGCPREC 9-98 (August 14, 1998).  While 
the evidence in this case indicates the presence of mild 
osteoarthritis in the left knee, there is no objective 
evidence of painful motion or of flexion limited to 45 
degrees or extension limited to 10 degrees.  Therefore, a 
separate evaluation for the veteran's osteoarthritis of the 
left knee medial compartment is not justified.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 10 percent for the service-connected left knee 
disorder.


ORDER

An evaluation in excess of 10 percent for the service-
connected left knee disability is denied.


REMAND

The veteran has requested that service connection be awarded 
for right shoulder and low back disabilities.  He stated that 
he suffered injuries in service which resulted in the 
development of chronic disorders of these areas.  Therefore, 
he believes that service connection is warranted.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

A review of the VA examination conducted in October 1997 
indicates that it provides an inadequate basis upon which to 
determine entitlement to the benefits sought.  Significantly, 
it is not clear that the examiner reviewed the entire claims 
folder, particularly the service medical records, prior to 
examining the veteran.  Therefore, any opinions expressed in 
the report as to the etiology of the veteran's right shoulder 
and low back disorders would not be fully informed opinions.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should afford the veteran a 
complete VA orthopedic examination by a 
qualified physician of his right shoulder 
and low back.  The claims folder must be 
made available to the examiner prior to 
the examination so that the veteran's 
entire medical history can be taken into 
consideration, and the examiner is asked 
to indicate in the examination report 
that the complete file, to include the 
service medical records, has been 
reviewed prior to the examination of the 
veteran.  The examiner is then asked to 
render an opinion as to whether any 
currently diagnosed right shoulder and 
low back disorders are etiologically 
related to the symptoms noted in service 
(that is, whether he has developed a 
chronic disability due to an injury 
suffered in service).  The examiner 
should also comment on whether any 
currently diagnosed disorders are related 
to the veteran's post-service 
symptomatology.  All indicated special 
studies deemed necessary are to be 
accomplished.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

In the event that the veteran's claims remain denied, in 
whole or in part, he and his representative should be 
provided with an appropriate supplemental statement of the 
case, and an opportunity to respond, and the case should be 
returned to the Board for further appellate consideration if 
otherwise in order.  The appellant is free to furnish 
additional evidence while his case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

- 11 -


- 1 -


